UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7744



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANGEL QUINTANA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-98-94, CA-01-172-F)


Submitted:   January 31, 2002          Decided:     February 11, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angel Quintana, Appellant Pro Se. John Howarth Bennett, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angel Quintana seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record, the district court’s opinion, and

Quintana’s informal brief filed in this court.    Because Quintana

does not challenge on appeal the district court’s finding that his

§ 2255 motion was time-barred, he has not preserved that issue for

our review.   Accordingly, we deny a certificate of appealability

and dismiss the appeal on the reasoning of the district court.

United States v. Quintana, Nos. CR-98-94; CA-01-172-F (E.D.N.C.

filed Sept. 19, 2001 & entered Sept. 20, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2